Opinion by
Oklady, J.,
The defendant was charged with the commission of a serious crime. Six witnesses were called by the commonwealth and five in his behalf. The principal parties and all the witnesses were foreigners, and were so unfamiliar with our language that it was necessary to have one of their own nationality interpret the testimony, and this was done with manifest difficulty. The defendant was represented on the trial by able and zealous counsel who asked for special instruction to the jury on every important question involved in the case, and they were so fairly presented that all but two were affirmed. The second, third, fourth, fifth, sixth, seventh, and eighth assignments of error are excerpts taken from the charge of the court, and when taken in connection with preceding and following sentences are free from error.
The case was clearly one for the jury and was submitted by the trial judge in a thoroughly plain and fair way so as to safeguard the defendant’s rights. If the testimony of the commonwealth’s witnesses is to be believed the defendant was unmistakenly guilty. The ninth assignment is without merit as the whole subject covered by it was developed without objection on the trial through the examination of the principal and other witnesses.
Twenty reasons were assigned for a new trial, which was refused in an opinion that fully justifies the conclusion reached by the court, 'jlbo assignments are all *500overruled, the judgment is affirmed, and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with that part of the sentence which had not been performed at the time this appeal was made a supersedeas.